                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

JONATHAN MORTON,                                  §
                                                  §
                Plaintiff,                        §   CIVIL ACTION NO. 5:17-CV-00075-RWS
                                                  §
v.                                                §
                                                  §
CURTIS E CHAMBERS, et al.;                        §
                                                  §
                Defendants.                       §

                                             ORDER

       The Plaintiff Jonathan Morton, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights during his confinement

in the Gregg County Jail. This Court referred the case to the United States Magistrate Judge

pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules

for the Assignment of Duties to United States Magistrate Judges.

       Morton filed a motion for voluntary dismissal of this lawsuit. Docket No. 4. The

Magistrate Judge issued a Report (Docket No. 6) recommending this motion be granted. TDCJ

records show Morton was released from prison on October 5, 2018, but he has not provided the

Court with his current mailing address. A copy of the Magistrate Judge’s Report was sent to

Plaintiff at his last address on record, return receipt requested, but no objections have been

received. See Docket No. 7. Accordingly, he is not entitled to de novo review by the District

Judge of those findings, conclusions and recommendations, and except upon grounds of plain

error, he is barred from appellate review of the unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Services

Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275
    .
(1976)). It is accordingly

        ORDERED the Report of the Magistrate Judge (Docket No. 6) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE on

the Plaintiff’s motion. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 18th day of September, 2019.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
